DETAILED ACTION
Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/8/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazy (US 8,693,377 B1).

With regards to Claim 1, Hazy teaches,  a work process supporting system based on interactive voice and text communication, comprising: a requester terminal configured to allow an information or service requester to selectively use at least one of a voice and a text to request provision of information or service and receive the requested information or service (i.e., …These messages are then queued along with originating web page information and user data and distributed to recipients, for example, service agents... , Col. 3, Lines 59-Col. 4, Line 15;  voice, text, SMS messages, etc) a provision proxy server configured to provide information or service to the information or service requester (i.e., sends the response messages back to the messaging server 105, for example, via a service host local area network (LAN) 106. The messaging server 105 sends the response messages to the sender's client component 101 for playback, Col. 10, Line 64-Col. 11, Line 3), 
whose identification has been completed, on behalf of an information or service provider (i.e., The postmessage servlet 202c establishes a connection with the database management system (DBMS) 402 and creates a session 402c. The DBMS 402 stores the profiles 402a of the senders. If a new sender sends a message, then a new profile is created on the DBMS 402. The message 402b is stored in the DBMS 402 for awaiting assignment to a recipient, or for forwarding to a recipient in case the message exchange is a part of an existing session 402c, Col. 14, Lines 11-18; Col. 18, Lines 15-27; Col. 18, Lines 28-46); and a provider work-processing server configured to identify the information or service requester who requests the provision of the information or service, and request the provision proxy server to do the provision of information or service by proxy (i.e., The postmessage servlet 202c establishes a connection with the database management system (DBMS) 402 and creates a session 402c. The DBMS 402 stores the profiles 402a of the senders. If a new sender sends a message, then a new profile is created on the DBMS 402. The message 402b is stored in the DBMS 402 for awaiting assignment to a recipient, or for forwarding to a recipient in case the message exchange is a part of an existing session 402c, Col. 14, Lines 11-18).

With regards to Claim 2, Hazy teaches wherein the provision proxy server creates a dynamic page formed with only content of a work process, which is extracted in relation to information or service requested by the information or service requested using the voice or the text, and transmits the dynamic page to the requester terminal (i.e., The messaging server 105 may also be implemented with alternative technologies for dynamic page creation and delivery. The messaging server 105 may also employ alternative web and application server technologies, for example, Microsoft Internet Information Services (IIS). These alternatives do not offer substantive advantages to the messaging server 105 function, but may suit users of the client component 101, 101' due to pre-existence in customer infrastructure, Col. 16, Lines 55-67; Col. 18, Lines 15-27; Col. 18, Lines 28-46).

With regards to Claim 3, Hazy teaches wherein the provision proxy server creates a dynamic page formed with only content of a work process, which is extracted reflecting situation information or service requester whose identification has been completed by the provider work-processing server, and transmits the dynamic page to the requester terminal (i.e., The messaging server 105 may also be implemented with alternative technologies for dynamic page creation and delivery. The messaging server 105 may also employ alternative web and application server technologies, for example, Microsoft Internet Information Services (IIS). These alternatives do not offer substantive advantages to the messaging server 105 function, but may suit users of the client component 101, 101' due to pre-existence in customer infrastructure, Col. 16, Lines 55-67; Col. 18, Lines 15-27; Col. 18, Lines 28-46).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.